Citation Nr: 1114117	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  09-22 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an increased award of an apportionment of the Veteran's Department of Veterans Affairs compensation benefits on behalf of the Veteran's minor child.


(The issues of whether the apportionment of the Veteran's VA disability compensation on behalf of the Veteran's minor child was proper, and whether the October 1, 2007 effective date for the award of an apportionment of the Veteran's disability compensation benefits on behalf of the Veteran's minor child was proper, are the subject of a separate Board decision.)


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to February 1990.  The appellant is the father and custodian of the Veteran's minor child.

This matter is before the Board of Veterans' Appeals (Board) on appeal form a June 2008 Special Apportionment Decision issued by the VA Regional Office (RO) in Louisville, Kentucky, which granted entitlement to a monthly apportionment of the Veteran's compensation benefits in the amount of $150.00 per month, effective October 1, 2007.

The Board notes that the original claim was filed by the appellant.  Following the grant of apportionment on behalf of the minor child, the appellant filed a notice of disagreement (NOD) in which he disputed the effective date of the award of apportionment, in addition to the amount of the apportionment.  The June 2009 statement of the case (SOC), as well as the December 2010 supplemental statement of the case (SSOC) only addressed the issues of whether the apportionment was proper, and the effective date of the apportionment award.  However, an SOC was not provided for the current issue on appeal.  As such, this issue has not been properly adjudicated by the RO (entitlement to an increase in the award of apportionment).  This issue of entitlement to an earlier effective date is addressed in a separate Board decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the record reflects that the appellant and the Veteran have one minor child together; the child currently resides with the appellant.  The appellant filed a claim for apportionment of the Veteran's VA compensation benefits in September 2007.  In June 2008, the RO granted the appellant's claim, awarding him an apportionment of $150.00 per month of the Veteran's VA compensation benefits for the support of the Veteran's minor child.

In a statement received in July 2008, the appellant contended that the monthly apportionment award was too low.  In support, he noted that, in October 1999, he was ordered to pay $115.00 per week in support for the same minor child.  He further stated that his monthly income, and the Veteran's monthly income, were approximately the same, however, his former child support order was significantly higher.  In a June 2009 SOC, the RO correctly observed that VA lacks jurisdiction over civil matters, such as the award of child support, and that any former award of child support has no bearing in this case.  It was further noted that the Veteran received an additional amount of $45.00 per month for her dependent child, and that the appellant was currently in receipt of $150.00 per month, effective October 1, 2007, for support of the same child.  However, the SOC did not specifically address the appellant's claim that the apportionment award should exceed $150.00 per month.

Under these circumstances, an SOC should be issued to address the appellant's claim for entitlement to an increased apportionment.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, this issue.  Id.

Accordingly, the case is REMANDED for the following action:

The RO should issue a Statement of the Case (SOC) for the issue of entitlement to an increased apportionment award.  Only if the appellant perfects an appeal should the claim be certified to the Board.  The RO should ensure that all contested claims procedures under 38 C.F.R. §§ 19.100, 19.101, 19.102 (2010) and 38 C.F.R. §§ 20.500 through 20.504, and 20.713 (2010) have been followed.

The appellant and the Veteran have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


